TERRI F. LOVE, Judge.
|, The appellant, Shaylan Miles (“Mr. Miles”) appeals the trial court’s August 15, 2013 judgment that found by clear and convincing evidence that Mr: Miles’ consent to the intrafamily adoption of A.M. was not necessary, permitting the adoption and formal changing of the child’s last name. Due to the untimely filing of Mr. Miles’ notice of appeal, his appeal to this Court is dismissed.
La. Ch.C. art. 332(A) states in pertinent part, that “appeals shall be taken within fifteen days from the mailing of the judgment.” Following the trial court’s ruling on August 15, 2013, Mr. Miles initially received a copy of the reasons for judgment from his court-appointed attorney on October 10, 2013. The Clerk of Court of Orleans Parish Juvenile Court sent Mr. Miles a certified letter enclosing a copy of the Reasons for Judgment on October 24, 2013. Subsequently, Mr. Miles filed two motions for extensions of time to file a notice'of appeal. Nevertheless, there is no statutory authority that allows a trial court to extend the time delays for filing a notice of appeal. Because the Clerk of Court on October 24, 2013, sent by certified mail a certified copy of the August 15, 2013 Reasons for Judgment and Mr. Miles received the notice of judgment on November 6, 2013, Mr. Miles had 12fifteen days from the mailing of the notice of judgment to file a notice of appeal. Mr. Miles did not file an appeal until February 18, 2014. Considering Mr. Miles filed his motion for appeal outside the fifteen day time frame under La. Ch. C. art. 332, we find the present *391appeal untimely. Accordingly, Mr. Miles’ appeal is dismissed.
APPEAL DISMISSED.